Exhibit 10.1


RETIREMENT AGREEMENT AND GENERAL RELEASE
This Retirement Agreement and General Release (“Agreement”) is entered into by
and between Newpark Resources, Inc. (“Company”) and Mark Airola (“Executive”) on
October 2, 2018, but effective as of the Retirement Date (as defined below).
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated September 18, 2006, as amended from time to time (the
“Employment Agreement”), pursuant to which Executive also agreed to be bound by
the terms and conditions of Appendix A and Appendix B to the Employment
Agreement, including, among other things, post-employment confidentiality,
non-competition, employee non-solicitation and customer non-solicitation
obligations (collectively, the “Restrictive Covenants”);
WHEREAS, Executive has elected to retire from his employment with the Company,
and the Company authorized a succession plan whereby Executive transitioned into
an advisory role to the Company as of the Transition Date (as defined below),
and Executive will fully and finally retire and separate from his employment
with the Company as of the Retirement Date (as defined below); and
WHEREAS, the Company has agreed to provide Executive with the Retirement
Benefits (as defined below) subject to the terms, covenants and conditions of
this Agreement, and Executive desires to have the opportunity to receive the
Retirement Benefits.
AGREEMENT TERMS
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each of the parties, the Company and
Executive, intending to be legally bound, hereby incorporate the recitals above
herein and agree as follows:
1.Definitions. The following terms shall have the stated meaning, whenever used
in this Agreement:
1.1.    “Company Group” shall mean the group consisting of the Company
(including successors and assigns) and the direct and indirect subsidiaries and
affiliated Persons (as defined below) of the Company. As used herein, a Person
is affiliated with another Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
such Person. The term “control” (including, with correlative meaning, the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
1.2.    “Confidential Information” means any materials or information (whether
in written, printed, graphic, video, audio, electronically stored, disk or other
format) which (a) is not generally known to the public or within the industry;
(b) was acquired or learned by Executive as a result of and during Executive’s
employment relationship with a member of the Company Group; and (c) relates to
the business of the Company Group or its customers, including, by way of
example, strategies, methods, books, records, and documents; recipes, technical
information concerning products, equipment, services, and processes; procurement
procedures and pricing techniques; the names of and other information concerning
customers and those being solicited to be customers, investors, and business
relations (such as contact name, service provided, pricing for that customer,
type and amount of product used, credit and financial data, and/or




--------------------------------------------------------------------------------




other information relating to the Company Group’s relationship with that
customer); pricing strategies and price curves; positions, plans, and strategies
for expansion or acquisitions; budgets; customer lists; research; financial and
sales data; raw materials purchasing or trading methodologies and terms;
evaluations, opinions, and interpretations of information and data; marketing
and merchandising techniques; grids and maps; electronic databases; models;
specifications; computer programs; internal business records; contracts
benefiting or obligating the Company Group; bids or proposals submitted to any
third party; technologies and methods; manufacturing processes and know-how;
training methods and training processes; organizational structure; labor or
employee relations or agreements; payment amounts or rates paid to consultants
or other service providers; and other such confidential or proprietary
information.  Information need not qualify as a trade secret to be protected as
Confidential Information under this Agreement, and the authorized and controlled
disclosure of Confidential Information to authorized parties by the Company
Group in the pursuit of its business will not cause the information to lose its
protected status under this Agreement.
1.3.    “Person” means any individual, partnership, firm, corporation,
institution, limited liability company or any other legal entity.
1.4.    “Retirement Date” means September 30, 2018, the last date of Executive’s
employment relationship with the Company.
1.5.    “Transition Date” means September 1, 2018.
1.6.    Interpretation of “Including/Or/Law.” Unless expressed otherwise in this
Agreement, the term “including” means “including without limitation,” the use of
the word “or” is not exclusive, and the term “law” includes any (a) law of any
jurisdiction (federal, state, local or other jurisdiction), (b) statutory or
common law or (c) applicable regulations or other legal obligations.
2.    Retirement. The Parties mutually agree to terminate the Employment
Agreement and Executive will fully and finally retire from his employment with
the Company, in each case, effective as of the Retirement Date. As of the
Retirement Date, Executive is no longer authorized to act on behalf of or to
represent the Company Group, or to incur any expenses, obligations or
liabilities on behalf of the Company Group.
2.1.    Final Paycheck. Executive acknowledges and agrees that, following the
Retirement Date and within the time period required by law, the Company shall
pay Executive a final paycheck (“Final Paycheck”), which will include
Executive’s regular salary and all other compensation of any kind owed for all
time worked through and including the Retirement Date. Accrued, unused vacation
or paid time off will be paid in the Final Paycheck if provided for under the
applicable vacation or paid time off policy in place at the time of the
Retirement Date.
2.2.    Expense Reimbursement. Executive agrees that within ten (10) business
days after the Retirement Date, Executive will submit in a form consistent with
Company policies Executive’s final documented expense reimbursement statement
reflecting all business expenses Executive has incurred as an employee of the
Company, but that have not yet been reimbursed, through the Retirement Date, if
any. The Company will reimburse Executive for these expenses pursuant to its
usual business practices. Executive acknowledges and agrees that if Executive
fails to timely submit an expenses reimbursement statement, as outlined in this
Section 2.2, Executive forfeits his right, if any, to reimbursement for such
business expenses.


2



--------------------------------------------------------------------------------




2.3.    Post-Retirement Consultancy and Cooperation. The Company and Executive
agree that certain matters in which Executive has been involved during
Executive’s employment may need Executive’s cooperation with the Company in the
future. Accordingly, for a period of three (3) months after the Retirement Date,
to the extent reasonably requested by the Company, Executive shall be available
and willing to provide consulting services to the Company in connection with
matters arising out of Executive’s service to the Company; provided that such
consulting services shall be performed at mutually agreed upon and convenient
times, so as to minimize disruption of Executive’s other activities. The Company
shall reimburse Executive for reasonable out-of-pocket expenses, including
travel expenses and any attorneys’ fees, incurred by Executive in connection
with such consulting services, and the Company shall compensate Executive for
such consulting services at an hourly rate of $300 per hour. Following the
Retirement Date, Executive further agrees to provide truthful testimony and
information and to otherwise reasonably cooperate with the Company Group in
connection with any and all existing, potential or future claims, litigation or
investigations brought by or against the Company Group or any of its past or
present affiliates, agents, officers, directors, fiduciaries, or employees,
whether administrative, civil or criminal in nature, with respect to such
matters as were within Executive’s knowledge while employed by any member of the
Company Group. The Executive agrees, unless precluded by law, to promptly inform
the Company if the Executive is asked to assist in any investigation (whether
governmental or otherwise) of the Company Group, regardless of whether a lawsuit
has been filed against any member of the Company Group with respect to such
investigation.
3.    Consideration.
3.1.    Retirement Benefits. Conditioned upon Executive’s compliance with all
terms of this Agreement, the Company shall provide Executive with the
consideration described in this Section 3.1 (collectively, the “Retirement
Benefits”). Executive acknowledges and agrees that the Retirement Benefits are
good, valuable and sufficient consideration to support the agreements contained
herein. Executive further acknowledges and agrees that the Retirement Benefits
provided for in Section 3.1 supersede and replace any severance benefits that
may otherwise be payable under the Employment Agreement, if any.
3.1.1.    Annual Cash Incentive Plan Super-Over Achievement Award Payment.
Pursuant to that certain Newpark Resources, Inc. 2010 Annual Cash Incentive Plan
(the “2010 ACIP”), and as a result of Executive’s separation from employment
qualifying as a Normal Retirement (as defined in the 2010 ACIP), the Company
shall pay to the Executive a cash payment in the amount of Two Hundred and Forty
Six Thousand and Four Hundred and Sixty Three Dollars and No Cents
($243,463.00), less applicable deductions and withholdings (the “Super-OA Award
Payment”), payable in a single lump sum on the first regularly scheduled payday
that occurs at least ten (10) business days after the date the Company receives
a copy of the this Agreement signed by Executive.  
3.1.2.    Annual Cash Incentive Plan Prorated Award Payment. Pursuant to the
2010 ACIP, and as a result of Executive’s separation from employment qualifying
as a Normal Retirement (as defined in the 2010 ACIP), Executive shall remain
eligible to receive a prorated portion of the Award Payment (as defined in the
2010 ACIP) for the current Plan Year (as defined in the 2010 ACIP) (the
“Prorated Award Payment”), subject in all respects to the terms and conditions
of the 2010 ACIP which are incorporated herein by reference. The Prorated Award
Payment, if earned, will be paid to Executive at the same time as all other
Award Payments are made to other 2010 ACIP Executives.
3.1.3.    Time-Vested Stock Options. All unvested stock options that have been
awarded to Executive at least six (6) months before the Retirement Date, other
than any one-time, special and/or


3



--------------------------------------------------------------------------------




retention-based award (“Options”), shall continue to become exercisable after
the Retirement Date pursuant to the original vesting schedule, subject in all
respects to the terms and conditions of any applicable grant agreement, the
Newpark Resources, Inc. 2006 Equity Incentive Plan, as amended (the “2006 Plan”)
and the Newpark Resources, Inc. 2015 Employee Equity Incentive Plan, as amended
(the “2015 Plan” and together with the 2006 Plan, as applicable, the “Equity
Plan”) (except for any continued employment requirement) and, in addition to the
otherwise applicable post-termination exercise period, all stock options that
have been awarded to Executive that remain outstanding as of the Retirement
Date, regardless of when awarded to Executive, shall remain exercisable until
the earlier of (a) two (2) years from the Retirement Date or (b) the expiration
date designated in the applicable option agreement. For the avoidance of doubt,
nothing in this Agreement shall be treated as permitting delivery of any Options
to Executive prior to the date such Options would have been delivered pursuant
to the terms of the applicable equity grant agreement or the Equity Plan if
Executive had remained employed by the Company following the Retirement Date.
3.1.4.    Time-Vested Restricted Stock Awards or Units. The restrictions
applicable to any unvested restricted stock awards and/or restricted stock units
that have been awarded to Executive at least six (6) months before the
Retirement Date, other than any one-time, special and/or retention-based awards
(collectively, the “Restricted Stock”), shall continue to lapse pursuant to the
original vesting schedule, subject in all respects to the terms and conditions
of any applicable equity award agreement and the Equity Plan (except any
continued employment requirement). For the avoidance of doubt, nothing in this
Agreement shall be treated as permitting delivery of any shares of Company stock
to Executive prior to the date such shares would have been delivered pursuant to
the terms of the applicable equity award agreement or the Equity Plan if
Executive had remained employed by the Company following the Retirement Date.  
3.1.5.    Performance-Based Restricted Stock Units. Executive shall remain
eligible to receive a prorated payment in shares for any performance-based
restricted stock units awarded to Executive, other than any one-time, special
and/or retention-based award, provided that at least six (6) months of the
applicable performance period have elapsed prior to the Retirement Date (the
“Prorated RSU Payment”) and subject in all respects to the terms and conditions
of any equity award agreement and the Equity Plan (except any continued
employment requirement). The Prorated RSU Payment, if earned, will be paid to
Executive at the same time as all other participants in the applicable plan.
3.1.6.    Time-Based Cash Awards. The restrictions applicable to any unvested
cash awards that have been awarded to Executive at least six (6) months prior to
the Retirement Date, other than one-time, special and/or retention-based award
(“Cash Awards”), shall continue to lapse pursuant to the original vesting
schedule, subject in all respects to the terms and conditions of any applicable
equity award agreement and plan document (except any continued employment
requirement). For the avoidance of doubt, nothing in this Agreement shall be
treated as permitting payment to be made with respect to any Cash Awards to
Executive prior to the date such payment would have been made pursuant to the
terms of the applicable equity award agreement and the Equity Plan if Executive
had remained employed by the Company following the Retirement Date.
3.1.7.    Performance-Based Cash Awards. Executive shall remain eligible to
receive a prorated cash payment for any performance-based cash award awarded to
Executive, other than any one-time, special and/or retention-based award,
provided that at least six (6) months of the applicable performance period have
elapsed prior to the Retirement Date (the “Prorated CA Payment”) and subject


4



--------------------------------------------------------------------------------




in all respects to the terms and conditions of any equity award agreement and
the Equity Plan (except any continued employment requirement). The Prorated CA
Payment, if earned, will be paid to Executive at the same time as all other
participants in the Equity Plan.
3.2.    Compliance with Post-Retirement Obligations. Strict compliance with and
satisfaction of terms of this Agreement, including the agreements, covenants,
conditions and other terms set forth in Section 4 through Section 6 of this
Agreement (collectively, the “Post-Retirement Obligations”) is a specific
condition to Executive’s receipt of the Retirement Benefits provided under this
Agreement, with such compliance and satisfaction determined by the Company in
its sole discretion. Violating any of the Post-Retirement Obligations at any
time shall result in (a) automatic termination of the Super-OA Award Payment, if
not yet paid, or forfeiture of the Super-OA Award Payment already paid (less One
Thousand Dollars and No Cents ($1,000.00), which Executive shall retain as
consideration for Executive’s release of claims in Section 4 of this Agreement);
(b) forfeiture of the right to receive payment of the Prorated Award Payment, if
not yet paid; (c) termination of the extended exercise period for any Options
that were vested as of the Retirement Date, which shall remain exercisable for
the post-employment termination period provided in the applicable award
agreement; (d) forfeiture of all unexercised Options that vested after the
Retirement Date, which will become immediately unexercisable; (e) forfeiture and
surrender of any unvested Restricted Stock; (f) forfeiture of the right to
receive payment of the Prorated RSU Payment, if not yet paid; (g) forfeiture and
surrender of any unvested Cash Awards; and (h) forfeiture of the right to
receive payment of the Prorated CA Payment.
3.3.    This Agreement is subject to the terms and conditions of the 2010 ACIP
and Equity Plan and any applicable award agreements issued thereunder.
4.    Release. Executive’s “Release” includes all of the terms of this Section
4.
4.1.    Executive, on behalf of Executive, Executive’s heirs and assigns,
irrevocably and unconditionally releases, waives, and forever discharges each
member of the Company Group and each of their respective present and former
affiliates, agents, employees, officers, directors, attorneys, stockholders,
plan fiduciaries and benefit plans, and any successors and assigns of the
foregoing (collectively, the “Releasees”), from any and all claims, demands,
actions, causes of action, costs, fees, and all liabilities whatsoever, whether
known or unknown, fixed or contingent, which Executive has, had, or may have
against Releasees relating to or arising out of Executive’s employment with the
Company, or any other matter that arises through the date that this Agreement is
signed by the Executive (“Released Claims”).
4.2.    Executive understands that the Released Claims include, to the extent
permitted by applicable law, claims at law or equity or sounding in contract
(express or implied) or tort, claims (including claims for monetary damages)
arising under any federal, state, or local laws, of any jurisdiction, that
prohibit age, sex, race, national origin, color, disability, religion, veteran
or any other form of discrimination, harassment, or retaliation (including the
Age Discrimination in Employment Act, the Americans with Disabilities Act, Title
VII of the 1964 Civil Rights Act, the Civil Rights Act of 1991, 42 U.S.C.
§ 1981, or the Rehabilitation Act), under the Family and Medical Leave Act, the
Employee Retirement Income Security Act, any other claim under any law related
to Executive’s employment with the Company, and any other matter arising between
Executive and the Company Group through the date that this Agreement is signed
by Executive.


5



--------------------------------------------------------------------------------




4.3.    The Released Claims also include any claims against the Company Group
relating to any alleged entitlement to any form of compensation or benefit,
including payment of personal time off, annual or periodic incentives, bonuses,
restricted stock awards, restricted stock units, stock options and any other
financial recovery against any Releasees. Further, the terms and provisions of
this Agreement shall, to the extent permitted by applicable law, extend and
apply to all unknown, unsuspected or unanticipated injuries or damages.
4.4.    Nothing in this Agreement shall be construed as an attempt to waive any
right or claim which: is not waivable as a matter of law, involves the
Retirement Benefits provided under this Agreement, arises after the date this
Agreement is executed by Executive, involves Executive’s legal indemnification
rights (if any exist) for acts or omissions covered by such rights, involves
unemployment compensation benefits if Executive is otherwise qualified for such
benefits under applicable law, or involves any pending workers’ compensation
claim (however Executive represents and acknowledges that he has no unfiled
workers’ compensation claim or unreported injury).
4.5.    Release of Age Discrimination Claims. Executive acknowledges the
following:
4.5.1.    This Agreement is written in a manner calculated to be understood by
Executive, and Executive in fact understands the terms, conditions and effect of
this Agreement.
4.5.2.    This Agreement refers to rights or claims arising under the Age
Discrimination in Employment Act and the Older Workers’ Benefit Protection Act.
4.5.3.    Executive does not waive rights or claims that may arise after the
date this Agreement is executed by Executive.
4.5.4.    Executive is waiving rights or claims in exchange for consideration
which is in addition to anything of value to which Executive is already
entitled.
4.5.5.    Executive is advised to consult with an attorney prior to executing
the Agreement.
4.5.6.    Executive has been given this Agreement to consider on September 26,
2018. Executive has twenty-one (21) days to consider this Agreement and decide
whether to accept it (the “Consideration Period”). Executive must accept this
Agreement on or after the Retirement Date, but not later than the last day of
the Consideration Period. Executive does not have to wait until the end of the
Consideration Period to accept this Agreement, but Executive acknowledges that
any decision to sign this Agreement before the Consideration Period expired was
made voluntarily, and not because of any fraud or coercion or improper conduct
by the Company Group.
4.5.7.    Executive is given a period of seven (7) calendar days following the
date Executive signs the Agreement to elect to revoke this Agreement
(“Revocation Period”). If revoked, (a) this Agreement will be revoked in full
and void ab initio, as if it had never been entered into; (b) Executive will
forfeit any right to receive the Super-OA Award Payment, (c) Executive will
forfeit any right to receive payment of the Prorated Award Payment, if not yet
paid; (d) the extended exercise period for any Options that were vested as of
the Retirement Date will be terminated and any such vested Options shall remain
exercisable for the post-employment termination period provided in the
applicable award agreement; (e) Executive will forfeit any unexercised Options
that vested after the Retirement Date, and such unexercised Options will become
immediately unexercisable; (f) Executive will forfeit and surrender


6



--------------------------------------------------------------------------------




any unvested Restricted Stock; (g) Executive will forfeit the right to receive
payment of the Prorated RSU Payment, if not yet paid; (h) Executive will forfeit
and surrender any unvested Cash Awards; and (i) Executive will forfeit the right
to receive payment of the Prorated CA Payment.
4.5.8.    Executive fully understands all of the terms of this Agreement and
knowingly and voluntarily enters into this Agreement.
4.5.9.    Notice of acceptance or revocation of this Agreement should be made by
Executive as specified in Section 6.2 (“Notices” Section) below.
4.6.    Protected Agency Disclosures/Participation. Executive understands and
agrees that nothing in this Agreement shall be construed to prohibit Executive
from making disclosures to, filing a charge or complaint with, or participating
in any investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”), the Securities and Exchange Commission (“SEC”) or any other
federal, state or local governmental agency or commission. This Agreement does
not impose any condition precedent (such as prior notice to the Company Group),
any penalty, or any other restriction or limitation adversely affecting
Executive’s rights regarding any governmental agency disclosure, report, claim
or investigation. Further, Executive may disclose his wages, hours, or other
terms and conditions of employment in the exercise of any rights provided by the
National Labor Relations Act. Notwithstanding the foregoing, Executive agrees to
waive Executive’s right to recover monetary damages or other personal relief in
any charge, complaint, or lawsuit that Executive has filed or might file or
which might be filed on Executive’s behalf. The Company and Executive further
understand and agree that nothing in this Agreement limits Executive’s right to
receive an award for information provided to the SEC or under any of its
programs.
4.7.    No Waiver. Executive understands and agrees that this Agreement shall
not in any way be construed as an admission by any of the Releasees or by
Executive of any unlawful or wrongful acts whatsoever against the other, or any
other Person, and Executive specifically disclaims any liability to or wrongful
acts against any of the Releasees, or any other Person, including those relating
to or involving, directly or indirectly, Executive’s employment by the Company
Group.
Executive acknowledges that Executive has read this Section 4 carefully.
5.    Additional Representations and Agreements Regarding Post-Retirement
Obligations.
5.1.    Executive agrees that his obligations stated in this Agreement,
including each of the Post-Retirement Obligations, are in addition to any
obligations under applicable law or any agreement in effect before or after the
Retirement Date, including the Restrictive Covenants, any other pre-existing
non-compete, non-solicitation, confidentiality or release of liability
obligations or agreements for the benefit of any member of the Company Group to
which Executive may be a party (collectively, “Other Obligations”), and
Executive hereby expressly ratifies such Other Obligations as reasonable,
necessary and enforceable and, as a condition to receiving the Retirement
Benefits, Executive agrees to continue to comply with and perform such Other
Obligations for the applicable duration of each such obligation.
5.2.    Executive acknowledges that money damages would not be sufficient remedy
for any breach of this Agreement by Executive, including breach of any of the
Post-Retirement Obligations, and the Company Group shall be entitled to enforce
such provisions by specific performance and injunctive or other equitable relief
as remedies for such breach or any threatened breach. Such remedies shall not


7



--------------------------------------------------------------------------------




be deemed the exclusive remedies for such breach, but shall be in addition to
all remedies available at law or in equity to the Company Group, including the
recovery of damages from Executive and Executive’s agents involved in such
breach, all remedies related to the Retirement Benefits covered by the
“Compliance with Post-Retirement Obligations” Section of this Agreement,
forfeiture and/or repayment of the Super-OA Award Payment, and all remedies
available to the Company Group pursuant to other agreements with Executive or
under any applicable law.
5.3.    It is expressly understood and agreed that the Company Group and
Executive consider each of the restrictions and obligations contained or
referenced in this Agreement to be reasonable and necessary to protect the
business of the Company Group. Nevertheless, if any of the aforesaid
restrictions are found by a court having jurisdiction to be unreasonable, or
overly broad as to geographic area or time, or otherwise unenforceable, the
parties intend for the restrictions therein set forth to be modified by such
court so as to be reasonable and enforceable and, as so modified by such court,
to be fully enforced.
5.4.    Protected Disclosures. Notwithstanding the obligations stated in this
Agreement, neither this Agreement nor any other agreement or policy of the
Company Group shall prohibit Executive from making the following protected
statements or disclosures: (a) disclosures of trade secrets made in confidence
to a federal, state, or local government official, or to an attorney, solely for
the purpose of reporting or investigating a suspected violation of law, or (b)
disclosures of trade secrets made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal or per court
order, or (c) disclosures of trade secrets by a plaintiff to his attorney in a
lawsuit for retaliation for reporting a suspected violation of law and use of
the trade secret information in the court proceeding, if any document containing
the trade secrets is filed under seal and does not disclose the trade secrets,
except pursuant to court order, or (d) other actions protected as whistleblower
activity under applicable law, or (e) as stated above in Section 4.6 (“Protected
Agency Disclosures/ Participation” Section). Executive is not required to notify
the Company Group of these allowed reports or disclosures.    
5.5.    Non-Disparagement. Executive agrees that Executive shall not at any time
make, publish or communicate to any person or entity or in any public forum any
defamatory or disparaging remarks, comments or statements concerning the Company
Group or their businesses, business practices, or any of their employees,
officers or directors. This Section 5.5 does not apply to or in any way restrict
or impede Executive from any communications with government agencies as stated
above in Section 4.6 (“Protected Agency Disclosures/ Participation” Section), or
complying with any applicable law or court order, or exercising whistleblower or
other protected non-waivable legal rights.
Executive acknowledges that Executive has read this Section 5 carefully.
6.    Miscellaneous. This Agreement shall be subject to the following additional
terms and conditions:
6.1.    Severability. Should a court declare or determine that any provision of
this Agreement is unmodifiable and illegal or invalid, the validity of the
remaining parts, terms or provisions of this Agreement will not be affected and
any illegal or invalid part, term, or provision, will not be deemed to be a part
of this Agreement.
6.2.    Notices. The Company Group and Executive may deliver any notice required
by the terms of this Agreement in writing or by electronic means. Any such
notice shall be deemed effective upon personal delivery, receipt (including with
respect to electronic communications), or upon deposit with the U.S. Postal
Service, by registered or certified mail, with postage and fees prepaid. The
notice shall


8



--------------------------------------------------------------------------------




be addressed to Vice President of Human Resources, Newpark Resources, Inc. 9320
Lakeside Boulevard, Suite 100, The Woodlands, Texas 77381, Attention: Legal
Department, and to Executive at the address that he most recently provided to
the Company.
6.3.    Entire Agreement. Executive represents and acknowledges that in
executing this Agreement, Executive did not rely, and has not relied, on any
oral or written representations, agreements, or communications by any of the
Releasees, except as expressly contained in this Agreement. This Agreement, the
Supplemental Release, the Other Obligations, the Program, and any applicable
equity award or plan documents constitute the entire contract between the
parties hereto with regard to the subject matter hereof. They supersede all
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter hereof; provided,
however, that this Agreement does not replace or supersede or modify any
existing obligation, including any Other Obligation, under applicable law or
agreement regarding confidentiality, fiduciary duties, non-competition, or
non-solicitation. Further, the provisions of the 2010 ACIP and Equity Plan and
any applicable equity award and/or plan documents shall continue to apply.
6.4.    Exclusive Dispute Resolution Procedure. In the event either party
contends the other has not complied with any provision of this Agreement, or
asserts any claims under ERISA, prior to seeking arbitration as provided for
below, the party claiming a violation of this Agreement, shall advise the other
party, in writing, of the specifics of the claim, including the specific
provision alleged to have been violated, as well as provide the other party with
any supporting documentation the party desires to produce at that time. If the
Company is disputing amounts that Executive contends are due to him, the Company
shall provide a complete statement of the amount it is disputing, the reason it
is disputing it, and supporting documentation upon request by Executive. The
parties will thereafter meet and attempt to resolve their differences in a
period not to exceed thirty (30) days, unless the parties agree in writing to
mutually extend the time for one additional thirty (30) day period. Following
such attempts to resolve any such dispute, either party may require arbitration
of the other. In order to do so, the request must be timely made, in writing,
and delivered to the other party (Executive or the Vice President of Human
Resources) in the manner outlined in Section 6.2 (“Notices” Section) within
thirty (30) days following the end of the resolution period (or any valid
extension thereof) referenced herein above.
The parties hereto agree that any controversy or claim arising out of or
relating to this Agreement, or any dispute arising out of the interpretation or
application of this Agreement, which the parties hereto are unable to resolve as
provided for above, shall be finally resolved and settled exclusively by
arbitration in the city where the headquarters for the Company are then located
or such other location as the parties may agree, by a single arbitrator in
accordance with the substantive laws of the State of Texas to the extent not
preempted by ERISA, which shall govern all applicable benefits issues, in
keeping with the above required procedure. If the parties cannot agree upon an
arbitrator, then each party shall choose its own independent representative, and
those independent representatives shall choose the single arbitrator within
thirty (30) days of the date of the selection of the first independent
representative.  The cost and expenses of the arbitrator in any such action
shall be borne equally by the parties. 
The legal expenses of each party shall initially be borne by each party.
However, the arbitrator may determine how such legal expenses may ultimately be
allocated between the parties and may elect to entitle the prevailing party in
the arbitration to a reasonable sum for attorneys’ fees and costs incurred by
such party to be paid by the non-prevailing party. The arbitrator’s decision,
judgment, and award (including the allocation of attorneys’ fees) shall be
final, binding and conclusive upon the parties and may be entered


9



--------------------------------------------------------------------------------




in the highest court, state or federal, having jurisdiction.  The arbitrator to
which any such dispute shall be submitted in accordance with the provision of
this Section 6.4 shall only have jurisdiction and authority to interpret, apply,
or determine compliance with the provisions of this Agreement, but shall not
have jurisdiction or authority to add to, subtract from, or alter in any way the
provisions of this Agreement.  The Parties understand that their mutual
obligations to arbitrate under this Section 6.4 survive any termination of this
Agreement.   Notwithstanding anything to the contrary in this Section 6.4,
either party may commence in a court of competent jurisdiction any action to
obtain injunctive relief.
6.5.    Governing Law/Venue. This Agreement and the Program shall be governed
by, and construed in accordance with, the laws of the State of Texas, United
States of America. The venue for any and all disputes arising out of or in
connection with this Agreement shall be Harris County, Texas, United States of
America, and the courts sitting exclusively in Harris County, Texas, United
States of America shall have exclusive jurisdiction to adjudicate such disputes,
except as provided in Section 6.4.
6.6.    No Waiver. No failure by either Party at any time to give notice of any
breach by the other Party of, or to require compliance with, any condition or
provision of this Agreement shall (a) be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time or (b) preclude insistence upon strict compliance in the future.
6.7.    Administration. Any determination by Company and its counsel in
connection with any question or issue arising under this Agreement shall be
conclusive and binding on Executive and all other persons having an interest
hereunder.
6.8.    Alienation of Interest Forbidden. The interest of Executive under this
Agreement or the benefits conveyed to Executive herein, may not be sold,
transferred, assigned, or encumbered in any manner, either voluntarily or
involuntarily, and any attempt so to anticipate, alienate, sell, transfer,
assign, pledge, encumber, or charge the same shall be null and void; neither
shall the benefits to Executive hereunder be liable for or subject to the debts,
contracts, liabilities, engagements or torts of Executive, nor shall they be an
asset in bankruptcy or subject to garnishment, attachment or other legal or
equitable proceedings.
6.9.    Successors and Assigns. The Company’s obligations under this Agreement
shall be binding upon the Company and its successors and assigns. The
obligations of Executive under the Release are binding upon Executive,
Executive’s executors, administrators, heirs, successors, representatives and
assignees. The rights and other obligations of Executive under this Agreement
are personal in nature and may not be assigned. The benefits of Executive’s
obligations under this Agreement shall inure to the benefit of every member of
the Company Group and their respective successors and assigns, and Executive
consents to the assignment of this Agreement by the Company, or by any member of
the Company Group, as may be applicable.
6.10.    Code Section 409A. This Agreement is intended to comply with the
provisions of Section 409A of the United States Internal Revenue Code and the
rules and regulations promulgated thereunder (collectively, “Code Section
409A”), and this Agreement and the Program shall, to the extent practicable, be
construed in accordance therewith. To the extent there is any ambiguity in this
Agreement as to its compliance with Code Section 409A, this Agreement shall be
read to conform with the requirements of Code Section 409A, and the Company may,
in its sole discretion, amend or replace this Agreement to cause this Agreement
to comply with Code Section 409A. Neither the Company nor Executive shall have
the right to accelerate or defer the delivery of any consideration provided
under this Agreement except


10



--------------------------------------------------------------------------------




to the extent specifically permitted or required by Code Section 409A. Terms
defined in this Agreement and the Program shall have the meanings given such
terms under Code Section 409A if and to the extent required to comply with Code
Section 409A. In any event, the Company makes no representations or warranty and
shall have no liability to Executive or any other person if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.
In the event a payment under this Agreement is made within six (6) months
following the date of Executive’s separation from service (within the meaning of
Code Section 409A), the following additional payment timing rule shall apply:
(a) if Executive is determined by the Company to be a “specified employee”
(within the meaning of Code Section 409A, determined using the identification
methodology selected by the Company from time to time), and (b) the Company
shall make a good faith determination that an amount payable to Executive
hereunder constitutes deferred compensation (within the meaning of Code Section
409A) the payment of which is required to be delayed pursuant to the six-month
delay rule set forth in Code Section 409A in order to avoid taxes or penalties
under Code Section 409A, then nothing in this Agreement shall require the
Company to pay or authorize payment of such amount on the otherwise scheduled
payment date pursuant to this Agreement but the Company shall instead pay it or
authorize payment without interest, on the first business day after such
six-month period, or if earlier, upon the Executive’s death.
6.11.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.
6.12.    Titles and Headings. Titles and headings of sections of this Agreement
are for convenience only and shall not affect the construction of any provision
of this Agreement.


[signature page follows]


11



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the Retirement Date.
 
NEWPARK RESOURCES, INC.:
 
 
EXECUTIVE:
 
 
 
 
 
By:
/s/ E. Chipman Earle
 
Signature:
/s/ Mark J. Airola
Name:
E. Chipman Earle
 
Printed Name:
Mark Airola
Title:
VP, General Counsel & CAO
 
Date:
10/2/2018
Date:
10/2/2018
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























[Signature Page to “Retirement, Agreement and General Release”]


12

